UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit

                _____________________________________

                             No. 95-30198
                           Summary Calendar
                _____________________________________



                          JUAN B. NAVARRETE,

                                               Plaintiff-Appellant,

                                VERSUS

                       ROBERT B. MITCHELL and
                  NATIONAL CAR RENTAL SYSTEM, INC.,

                                               Defendants-Appellees.

        ______________________________________________________

             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                              (CA-94-27-B)
        ______________________________________________________
                           November 13, 1995

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:1

     Following a bench trial, the district court entered a take

nothing judgment in favor of the defendant Robert B. Mitchell.

Navarrete contends on appeal that the district court clearly erred

in concluding that he did not aggravate his pre-existing back

disorder in the automobile accident sued upon.       We conclude that




    1
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
the record amply supports the district court's conclusion and

affirm.

     We reverse the findings of a trial judge only if clearly

erroneous. Fed. Rule Civ. P. 52(a); Anderson v. Bessemer City, 470
U.S. 564 (1955).    In support of the trial judge's rulings are the

following facts:     (1) The January 27, 1993, auto accident was a

minor one; Navarrete estimated the property damage to his vehicle

at $40 to $50.      (2) Navarrete had experienced serious low back

problems over an extended period of time.              In 1982 he underwent a

lumbar laminectomy and discectomy because of a herniated lumbar

disc.     From the time of his surgery until his January 1993

accident, he had intermittent problems with pain in his back and

lower   extremities.       (3)   Two       examining      physicians    found   no

objective change in Navarrete’s low back following the January 1993

accident.   (4) Navarrete did not seek medical care for at least six

weeks   following   this   accident        and   missed    no   time   from   work

following this accident.

     Because the district court's findings of fact are not clearly

erroneous, we affirm its judgment predicated on those findings.

     AFFIRMED.




                                       2